 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    ROSANNE BUSEY,                                          Case No. 2:18-cv-01612-JAD-GWF
 8                                          Plaintiff,
             v.
 9                                                                         ORDER
      UNUM LIFE INSURANCE COMPANY OF
10    AMERICA,
11

12                                        Defendant.
13

14          This matter is before the Court on the parties’ failure to file a proposed Stipulated
15   Discovery Plan and Scheduling Order. The Complaint (ECF No. 1) in this matter was filed on
16   August 27, 2018. On October 18, 2018 Defendant file its Answer. ECF No. 9. Pursuant to LR
17   26-1(a) the parties must submit a stipulated discovery plan and scheduling order fourteen days
18   after the mandatory Fed. R. Civ. P. 26(f) conference. To date, the parties have not complied.
19   Accordingly,
20          IT IS HEREBY ORDERED that the parties’ shall file a Stipulated Discovery Plan and
21   Scheduling Order no later than January 18, 2019.
22          Dated this 9th day of January, 2019.
23

24
                                                             GEORGE FOLEY, JR.
25                                                           UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                         1
